Citation Nr: 0525312	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-21 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1971 to June 1975.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio dated in April and 
July 2002.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at a hearing at the 
Huntington, West Virginia RO in July 2005.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of one or more stressful events, and 
medical evidence of a nexus between diagnosed PTSD and the 
stressful events in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

In this case, the veteran does not argue, and the evidence, 
including a review of the information contained in the 
veteran's personnel file (DA Form 20) and his discharge (DD 
Form 214), does not show, that he participated in combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  In Doran, the Court cited a provision of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part, that "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

In more recent cases, the Court has clarified that 
promulgation of amended regulations of 38 C.F.R. § 
3.304(f)(3) were within VA authority to require "credible 
supporting evidence" of the occurrence of a stressor in PTSD 
claims.  However, that claimant must be advised that evidence 
from sources other than service records may corroborate the 
stressor incurrence.  It was also held that in some 
situations, corroborating evidence of an in-service stressor 
may be provided by other lay evidence.  And that in fact, VA 
regulatory requirements for "credible supporting evidence" 
that the stressor occurred does not preclude the 
consideration of lay evidence in the context of the statutory 
obligation to review the entire evidence of record, assess 
credibility, and resolve reasonable doubt.  See, e.g., Moran 
v. Principi, No. 99-754 (U. S. Vet. App. June 20, 2003); 
Russell v. Principi, No. 91-1457 (U.S. Vet. App. April 16, 
2003); and another related discussion of corroboration of in- 
service stressors in an opinion from the U. S. Court of 
Appeals for the Federal Circuit in NOVA v. Secretary, No. 02- 
7346, May 14, 2003.

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

The claimed stressors, as detailed and clarified at the 
Travel Board hearing, include being on duty at a medivac 
sight on China Beach and Monkey Mountain, where he had to 
deal with lots of people in body bags.  He had to routinely 
use weapons against the enemy as he rode around Vietnam with 
his lieutenant.  He also discussed pulling a dead Vietnamese 
girl out of a river, as well as rocket attacks.  His 
stressors were consistent with his service personnel records, 
his military occupational specialty during his Vietnam duty, 
and his record of duty stations in Vietnam.  Additionally, 
the veteran has presented evidence of his receipt of an Army 
Commendation Medal for his service in Vietnam against hostile 
forces.  He believes his former lieutenant could verify his 
stressors but has forgotten his name.  In this regard, the 
veteran's representative has pointed out that memory loss is 
one of the possible elements of the veteran's diagnosed PTSD, 
according to the DSM.  

Since approximately 2000, the veteran has been seen on a 
regular and increasingly continuous basis for PTSD.

Several evaluative statements are of record from VA 
physicians and other care-givers, including one extensive 
joint written statement prepared by a physician and an 
attending therapist in April 2003, to the effect that the 
veteran had nightmares of his Vietnam stressors.  In addition 
to other symptoms, he had a fear of falling asleep and kept 
reliving the situations.  The examiners concluded that he was 
experiencing severe PTSD as a result.  

Subsequent VA clinical records refer to the stressor 
incidents cited above as the sole stressor claimed by the 
veteran.  

Given the nature of the action taken by the Board herein, it 
must be concluded that all evidence has been satisfactorily 
developed and that the veteran has benefited from all due 
process protections as contemplated within newly enacted 
legislation.

It should be said from the outset that the obtainable 
evidence in this case is by no means comprehensive, nor will 
it probably ever be much better than it is now.  There is 
nothing that either VA or the claimant can reasonably do to 
make the documented factual underpinnings of the case any 
more persuasive, and there is no point in endeavoring to do 
so.

Nonetheless, the Board finds that there is a sufficiently 
credible and adequate basis for satisfactorily resolving the 
issue at hand.

Applicable regulations provide that service connection for a 
PTSD requires (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), (2) a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).

In the case of a non-combat related stressor, there are 
numerous guidelines set forth which regulate what may and may 
not be considered and under what circumstances.  In the case 
of a claim that a specific incident such as that described 
herein was the stressor for PTSD, certain additional or 
collateral factors may be taken into consideration.  In this 
case, there are official reports of his duty stations and his 
MOS in Vietnam, as reflected in service personnel records.  
These are consistent with the basic information provided by 
the veteran.

As noted in the Armed Services Center for Unit Records 
Research (CURR), the veteran's story has admittedly been 
somewhat hard to verify due to lack of specificity.  
Nonetheless, throughout his testimony, his descriptions were 
highly credible and consistent with his service.  Regardless 
of any possible elaborations after the fact, and absent 
evidence to the contrary, the stressors as described in 
service are credible.

His story is not contradicted by collateral records, and in 
fact it is corroborated thereby.  It is also certainly 
exclusively believed by many clinicians and therapists who 
have seen him in a clinical and/or personal setting since 
then.  The story remains somewhat incomplete, perhaps, and 
not totally persuasive in every single aspect.  Nonetheless, 
all in all, the Board has perceived a basis for extending 
credibility to his account at least to the extent of it 
having happened and that he is now severely impacted thereby 
by virtue of his having come to dwell thereon.

The veteran obviously had a difficult post-service life, 
which in the aggregate has unfortunately often paralleled a 
classic PTSD state.  It is clear that his mental health has 
had a significant progression downward, but his symptoms have 
been very much the same.  He is predominantly diagnosed as 
having PTSD as his primary mental health problem.

Pivotally, of record are numerous affirmative conclusions, 
reached by medical and lay experts, that his current symptoms 
are due to and entirely consistent with the reasonably 
substantiated in-service stressor incidents.

His ongoing treating physicians, as evidenced by the ongoing 
clinical reports, have been convinced of the story and the 
relationship between such incidents in service and his 
current PTSD.  All in all, the Board finds no sound basis for 
disagreement with the medical experts, and is in fact 
precluded by regulations and judicial mandates from reaching 
a different conclusion.

Resolving all doubt in his favor, the veteran's currently 
diagnosed PTSD cannot be dissociated from the veteran's 
reported stressors during service in Vietnam.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


